DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-18 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on Apr. 17, 2018.  It is noted, however, that applicant has not filed a certified copy of the PCT/JP2018/015906 application as required by 37 CFR 1.55.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: GESTURE RECOGNITION METHOD AND GESTURE RECOGNITION DEVICE HAVING A PRULARITY OF RADIO WAVE SENSORS ASSOCIATED WITH GESTURE OCCURANCE AREA.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2, 7-8 and 10-11 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poupyrev et al. (US 2015/0346820 A1).
	As to claim 1, Poupyrev discloses a gesture recognition method (Poupyrev, Abs., “techniques for radar-based gesture-recognition through a wearable device”) for recognizing a gesture of a moving body (Poupyrev, see, e.g., FIGS. 1-2, [0039], “ a user's hand (left hand 704) may interact with the plane by performing gestures, such as to tap through the plane, thereby interrupting planar radar field 702, or through many of the other gestures contemplated herein, such as an up-and-down first movement to mean ‘Yes’”), using a plurality of radio wave sensors each 5associated with a different one of a plurality of sensing areas each being an area for sending a radio wave signal toward the moving body and receiving the radio wave signal reflected by the moving body (Poupyrev, FIG. 1, [0024], “using wearable radar-based gesture-recognition system 104, the first is shown at 104-1, in which the wearable radar-based gesture-recognition system is integral with wearable computing device 102, and the second is shown at 104-2, in which the wearable radar-based gesture-recognition system is independent of wearable computing device 102”; FIGS. 1-2, [0031], “wearable radar-based gesture-recognition system 104, as noted above, is configured to sense gestures. To enable this, wearable radar-based gesture-recognition system 104 includes a microwave radio element 212, an antenna element 214, and a signal processor 216”), the gesture recognition method (Poupyrev, Abs., “techniques for radar-based gesture-recognition through a wearable device”) comprising: 
	(a) identifying, as a gesture occurrence area in which the 10moving body has made a gesture, one of the plurality of sensing areas based on results of reception by the plurality of radio wave 104-1, which provides a localized radar field 112 overlaying a top of a user's hand 114”); and 
	(b) recognizing the gesture based on a result of reception by only one of the plurality of radio wave sensors associated with the 15gesture occurrence area (Poupyrev, e.g., FIG. 8, [0040], “example dual-planar radar fields 802 and 804, both emitted by one or more of wearable radar-based gesture-recognition system 104-1 (obscured in FIG. 8) or 104-2 (obscured in FIG. 9) of FIG. 1. FIG. 8 illustrates a user's right hand 806 interacting with one of the dual-planar radar fields, here field 802, through which the user may perform various gestures”).  
	As to claim 2, Poupyrev discloses the gesture recognition method according to claim 1, wherein 20each of the plurality of sensing areas (Poupyrev, FIGS. 1-2, “localized radar field 112” and “localized radar field 118”) includes: 
	a first area (Poupyrev, FIGS. 1-2, Examiner interprets “localized radar field 112” as the 1st area) spreading from an optical axis of (Poupyrev, see FIGS. 1-2) one of the radio wave sensors (Poupyrev, FIGS. 1-2, [0025], “wearable radar-based gesture-recognition system 104-1”) associated with the sensing area (Poupyrev, FIGS. 1-2, “localized radar field 112”); and 
	a second area (Poupyrev, FIGS. 1-2, Examiner interprets “localized radar field 118” as the 2nd area) spreading from the optical axis beyond (Poupyrev, see FIGS. 1-2) the first area (Poupyrev, FIGS. 1-2, “localized radar field 112”), and 25in (a), one sensing area is identified as the gesture occurrence area, from any one of the first area and the second area included in the one of the plurality of sensing areas based on the results of reception by the plurality of radio wave sensors (Poupyrev, see FIGS. 8-9, [0040], “FIGS. 8 and 9 illustrate interactions with example dual-planar radar fields 802 and 804, both emitted by one or more of wearable radar-based gesture-recognition system 104-1 (obscured in FIG. 8) or 104-2 (obscured in FIG. 9) of FIG. 1”).  
claim 7, it differs from claim 1 only in that it is the same gesture recognition method of claim 1, and recites the similar limitations but “at least two of the plurality of sensing areas”.  Instead, claim 7 recites “a different one of a plurality of sensing areas”.  Poupyrev discloses them, and further discloses the concept associated with at least two of the plurality of sensing areas (Poupyrev, FIG. 9, [0040], “FIG. 9 illustrates another interaction, here with both of dual-planar radar fields 802 and 804, with squeezing-and-moving action 902 performed by right hand 904. This is but one of many of the contemplated, complex gestures that are not permitted with a touch-sensitive display”).  Please also see claim 1 for detailed analysis.
	As to claim 8, it recites the similar limitations as in claim 2, but “at least two of the plurality of sensing areas”, and Poupyrev discloses them.  Please see claim 2 for detailed analysis.  
	As to claim 10, it differs from claim 1 only in that it is the gesture recognition device performing the method of claim 1.  It recites the similar limitations as in claim 1, and Poupyrev discloses them.  Please see claim 1 for detailed analysis.
 	As to claim 11, it recites the similar limitations as in claim 2, and Poupyrev discloses them.  Please see claim 2 for detailed analysis.  
	As to claim 16, it differs from claim 7 only in that it is the gesture recognition device performing the method of claim 7.  It recites the similar limitations as in claim 7, and Poupyrev discloses them.  Please see claim 7 for detailed analysis.
	As to claim 17, it recites the similar limitations as in claim 8, i.e., similar limitations as in claim 2 but “at least two of the plurality of sensing areas”, and Poupyrev discloses them.  Please see claim 2 for detailed analysis.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Poupyrev et al. (US 2015/0346820 A1) in view of Sanders et al. (US 2019/0086971 A1).
As to claim 5, Poupyrev teaches the gesture recognition method according to claim 2, 15wherein in (b), the gesture is recognized by inputting, to each of the plurality of radio wave sensors, a radio wave signal indicating a gesture in each of the first area and the second area included in 20one of the plurality of sensing areas associated with the radio wave sensor (Poupyrev, see FIGS. 8-9, [0040], “FIGS. 8 and 9 illustrate interactions with example dual-planar radar fields 802 and 804, both emitted by one or more of wearable radar-based gesture-recognition system 104-1 (obscured in FIG. 8) or 104-2 (obscured in FIG. 9) of FIG. 1”).  
Poupyrev fails to explicitly teach “using a recognition engine subjected to machine learning in advance”.
918 also include system components, engines, or managers to implement access to high frame-rate radar data via a circular buffer, such as the radar-based data collection system 106, including the circular buffer 112, the radar sensor 214, and the data manager 216. The computing system 900 may also include, or have access to, one or more machine learning systems”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “techniques for radar-based gesture-recognition through a wearable device” taught by Poupyrev to be further performed using the “machine learning systems”, as taught by Sanders, in order to provide “techniques for, and systems that enable, access to high frame-rate radar data via a circular buffer” (Sanders, [0002]).
As to claims 9, 14 and 18, they recite the similar limitations as in claim 5, and Poupyrev discloses them.  Please see claim 5 for detailed analysis.

Allowable Subject Matter
Claims 3-4, 6, 12-13 and 15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 3, the closest known prior art, i.e., Poupyrev et al. (US 2015/0346820 A1), Sanders et al. (US 2019/0086971 A1) and McMahon et al. (US 2018/0120420 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein in (a), at occurrence of the gesture in an overlap between - 29 -the first areas of two adjacent sensing areas, any one of the first areas of the two adjacent sensing areas is identified as the gesture occurrence area”.
As to claim 4, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein in (a), at occurrence of the gesture in an overlap between the first area of one of two adjacent sensing areas and the second 10area of the other of the two adjacent sensing areas, the first area is identified as the gesture occurrence area”.
As to claim 6, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein the plurality of radio wave sensors are arranged on a side surface of a case rotatable about a rotation axis, in a rotation direction of the case, and the gesture recognition method further comprises rotating 30the case to cause the first area included in the one of the plurality of sensing areas to overlap the gesture occurrence area, upon identification of the second area included in the one of the plurality of sensing areas as the gesture occurrence area in (a)”.
	As to claims 12-13 and 15, they recite the similar limitations as in claims 3-4 and 6, respectively, and Poupyrev discloses them.  Please see claims 3-4 and 6 for detailed analysis.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: McMahon et al. (US 2018/0120420 A1) teaches the concept of “a sensor for motion or gesture sensing configured to emit radio frequency signals” (Abs.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 11, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***